Exhibit 10.13

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
              , 2005, by and between 1st Pacific Bank of California, a
California state bank (the “Bank”), and                  , [an officer][a
director] of the Bank (“Indemnitee”).

RECITALS

A.                                   The Bank and Indemnitee are aware of the
substantial growth in the number of lawsuits filed against corporate directors
and officers in connection with their activities in such capacities and by
reason of their status as such;

B.                                     The Bank and Indemnitee recognize that
the cost of defending against such lawsuits, whether or not meritorious, is
typically beyond the financial resources of most of the Bank’s directors and
officers;

C.                                     The Bank and Indemnitee recognize that
the legal risks and potential liabilities associated with proceedings filed
against the Bank’s directors and officers bear no reasonable relationship to the
amount of compensation received by the Bank’s directors and officers;

D.                                    The Bank, after reasonable investigation
prior to the date hereof, has determined that the liability insurance coverage
available to the Bank as of the date hereof is inadequate, unreasonably
expensive or both.  The Bank believes, therefore, that the interest of the
Bank’s shareholders would be best served by a combination of (i) such insurance
as the Bank may obtain pursuant to the Bank’s obligations hereunder and (ii) a
contract with its directors and certain officers, including Indemnitee, to
indemnify such individuals pursuant to Section 317 of the California
Corporations Code (the “Code”) against personal liability for actions taken in
the performance of their duties to the Bank;

E.                                      Section 317 of the Code empowers
California corporations to indemnify their directors and officers;

F.                                      The Board of Directors of the Bank (the
“Board”) has concluded that, to retain and attract talented and experienced
individuals to serve as the Bank’s directors and officers and to encourage such
individuals to take the business risks necessary for the success of the Bank, it
is necessary for the Bank to contractually indemnify its directors and certain
officers, and to assume for itself liability for expenses and damages in
connection with claims against such directors and officers with respect to their
service to the Bank, and has further concluded that the failure to provide such
contractual indemnification could result in great harm to the Bank and its
shareholders;

G.                                     The Bank desires and has requested
Indemnitee to serve or continue to serve as a director or officer of the Bank,
free from undue concern for the risks and potential liabilities associated with
such services to the Bank; and

H.                                    Indemnitee is willing to serve, or
continue to serve, the Bank, provided, and on the expressed condition, that he
is furnished with the indemnification provided for herein.

AGREEMENT

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Bank and Indemnitee agree as follows:

1.                                                                                      
Definitions.

(a)                                  “Expenses” means all direct and indirect
costs of any type or nature whatsoever (including, without limitation, any fees
and disbursements of Indemnitee’s counsel, accountants and other experts and
other out-of-pocket costs) actually and reasonably incurred by Indemnitee in
connection with the investigation, preparation, defense or appeal of a
Proceeding; provided, however, that Expenses shall not include judgments, fines,
penalties or amounts paid in settlement of a Proceeding.

1


--------------------------------------------------------------------------------


(b)                                 “Proceeding” means any threatened, pending
or completed action or proceeding, whether civil, criminal, administrative or
investigative (including an action brought by or in the right of the Bank) in
which Indemnitee may be or may have been involved as a party or otherwise, by
reason of the fact that Indemnitee is or was a director or officer of the Bank,
by reason of any action taken by Indemnitee or of any inaction on his part while
acting as such director or officer or by reason of the fact that he is or was
serving at the request of the Bank as a director, officer, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, or was a director and/or officer of the foreign or domestic
corporation which was a predecessor corporation to the Bank or of another
enterprise at the request of such predecessor corporation, whether or not he is
serving in such capacity at the time any liability or Expense is incurred for
which indemnification or reimbursement can be provided under this Agreement.

2.                                                                                      
Indemnification.

(a)                                  Third Party Proceedings.  The Bank shall
indemnify Indemnitee against Expenses, judgments, fines, penalties or amounts
paid in settlement actually and reasonably incurred by Indemnitee in connection
with a Proceeding (other than a Proceeding by or in the right of the Bank)
provided Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in the best interests of the Bank and its shareholders, and with
respect to any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.  The termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in the best interests of the Bank, or, with respect to any criminal Proceeding,
had no reasonable cause to believe that Indemnitee’s conduct was unlawful.

(b)                                 Proceedings by or in the Right of the Bank. 
The Bank shall indemnify Indemnitee against Expenses and amounts paid in
settlement, actually and reasonably incurred by Indemnitee, in connection with a
Proceeding by or in the right of the Bank to procure a judgment in its favor if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the Bank and its shareholders.  Notwithstanding the
foregoing, no indemnification shall be made in respect of (i) any claim, issue
or matter as to which Indemnitee shall have been adjudged liable to the Bank in
the performance of Indemnitee’s duty to the Bank and its shareholders unless the
court in which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for Expenses and then only to the
extent that such court shall determine; (ii) any amounts paid by Indemnitee in
settling or otherwise disposing of a pending action without court approval; and
(iii) Expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval.

3.                                                                                      
Limitations on Indemnification.  Notwithstanding any other provision herein to
the contrary, the Bank shall not be obligated pursuant to the terms of this
Agreement:

(a)                                  Excluded Acts.  To indemnify Indemnitee for
any acts or omissions or transactions from which a director or officer may not
be relieved of liability under Section 204 of the Code or for expenses,
penalties, or other payments incurred in an administrative proceeding or action
instituted by an appropriate bank regulatory agency which proceeding or action
results in a final order assessing civil money penalties or requiring
affirmative action by an individual or individuals in the form of payments to
the Bank.

(b)                                 Claims Initiated by Indemnitee.  To
indemnify or advance Expenses to Indemnitee with respect to Proceedings or
claims initiated or brought voluntarily by Indemnitee and not by way of defense,
except with respect to Proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 317 of the Code, but such indemnification or advancement
of Expenses may be provided by the Bank in specific cases if the Board has
approved the initiation or bringing of such Proceeding.

(c)                                  Lack of Good Faith.  To indemnify
Indemnitee for any Expenses incurred by Indemnitee with respect to any
Proceeding instituted by Indemnitee to enforce or interpret this Agreement, if a
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee in such Proceeding was not made in good faith or was
frivolous.

2


--------------------------------------------------------------------------------


(d)                                 Insured Claims.  To indemnify Indemnitee for
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) which have been paid directly to or on behalf of Indemnitee by an
insurance carrier under a policy of directors’ and officers’ liability insurance
(“D&O Insurance”) maintained by the Bank or any other policy of insurance
maintained by the Bank or Indemnitee.

(e)                                  Claims Under Section 16(b).  To indemnify
Indemnitee for Expenses and the payment of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

(f)                                    Regulatory Limitations.  Notwithstanding
any other provisions contained herein, this Agreement is subject to the
requirements and limitations set forth in state and federal laws, rules,
regulations and orders regarding indemnification and prepayment of legal
expenses and liabilities, including Section 18(k) of the Federal Deposit
Insurance Act and Part 359 of the Federal Deposit Insurance Corporation’s Rules
and Regulations and any successor regulations thereto.  To the extent that there
is any conflict between state and federal law, federal law shall supersede and
control.

4.                                                                                      
Determination of Right to Indemnification.  Upon receipt of a written claim
addressed to the Board for indemnification pursuant to Section 2, the Bank shall
determine by any of the methods set forth in Section 317(e) of the Code whether
Indemnitee has met the applicable standards of conduct which makes it
permissible under applicable law to indemnify Indemnitee.  If a claim under
Section 2 is not paid in full by the Bank within ninety (90) days after such
written claim has been received by the Bank, Indemnitee may at any time
thereafter bring suit against the Bank to recover the unpaid amount of the claim
and, unless such action is dismissed by the court as frivolous or brought in bad
faith, Indemnitee shall be entitled to be paid also the expense of prosecuting
such claim.  Neither the failure of the Bank (including its Board, independent
legal counsel or shareholders) to make a determination prior to the commencement
of such action that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct under applicable
law, nor an actual determination by the Bank (including its Board, independent
legal counsel or shareholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has not met the
applicable standard of conduct.  The court in which such action is brought shall
determine whether Indemnitee or the Bank shall have the burden of proof
concerning whether Indemnitee has or has not met the applicable standard of
conduct.

5.                                                                                      
Advancement and Repayment of Expenses.  The Expenses incurred by Indemnitee in
defending and investigating any Proceeding shall be paid by the Bank in advance
of the final disposition of such Proceeding within thirty (30) days after
receiving from Indemnitee the copies of invoices presented to Indemnitee for
such Expenses, if Indemnitee shall provide an undertaking to the Bank to repay
such amount to the extent it is ultimately determined that Indemnitee is not
entitled to indemnification.  In determining whether or not to make an advance
hereunder, the ability of Indemnitee to repay shall not be a factor. 
Notwithstanding the foregoing, in a proceeding brought by the Bank directly, in
its own right (as distinguished from an action brought derivatively or by any
receiver or trustee), the Bank shall not be required to make the advances called
for hereby if the Board determines, in its sole discretion, that it does not
appear that Indemnitee has met the standards of conduct which may it permissible
under applicable law to indemnify Indemnitee and the advancement of Expenses
would not be in the best interests of the Bank and its shareholders.

6.                                                                                      
Partial Indemnification.  If Indemnitee is entitled under any provision of this
Agreement to indemnification or advancement by the Bank of some or a portion of
any Expenses or liabilities of any type whatsoever (including, but not limited
to, judgments, fines, penalties, and amounts paid in settlement) incurred by
Indemnitee in the investigation, defense, settlement or appeal of a Proceeding,
but is not entitled to indemnification or advancement of the total amount
thereof, the Bank shall nevertheless indemnify or pay advancements to the
Indemnitee for the portion of such Expenses or liabilities to which the
Indemnitee is entitled.

7.                                                                                      
Notice to Bank by Indemnitee.  Indemnitee shall notify the Bank in writing of
any matter with respect to which Indemnitee intends to seek indemnification
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof, provided that any delay in so notifying Bank shall
not constitute a waiver by Indemnitee of his rights hereunder.  Such written
notification to the Bank shall be addressed to the

3


--------------------------------------------------------------------------------


Board and shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding and be accompanied by copies of any documents
filed with the court in which the Proceeding is pending.  In addition,
Indemnitee shall give the Bank such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power.

8.                                                                                      
Maintenance of Liability Insurance.

(a)                                  The Bank hereby agrees that so long as
Indemnitee shall continue to serve as a director or officer of the Bank and
thereafter so long as Indemnitee shall be subject to any possible Proceeding,
the Bank, subject to Section 8(b), shall use its best efforts to obtain and
maintain in full force and effect D&O Insurance which provides Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Bank’s directors or officers, as the case may be.

(b)                                 Notwithstanding the foregoing, the Bank
shall have no obligation to obtain or maintain D&O Insurance if the Bank
determines in good faith that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, the coverage provided by such insurance is limited by exclusions so as
to provide an insufficient benefit, or the Indemnitee is covered by similar
insurance maintained by a subsidiary or parent of the Bank.

(c)                                  If, at the time of the receipt of a notice
of a claim pursuant to Section 7, the Bank has D&O Insurance in effect, the Bank
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Bank shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.

9.                                                                                      
Defense of Claim.  In the event that the Bank shall be obligated under Section 5
to pay the Expenses of any Proceeding against Indemnitee, the Bank, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election to
do so.  After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Bank, the Bank will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding.  Indemnitee shall have the right
to employ his counsel in any such Proceeding at Indemnitee’s expense and if the
employment of counsel by Indemnitee has been previously authorized by the Bank,
or Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Bank and the Indemnitee in the conduct of such defense, or
the Bank shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Bank.

10.                                                                                
Attorneys’ Fees.  In the event that Indemnitee or the Bank institutes an action
to enforce or interpret any terms of this Agreement, the Bank shall reimburse
Indemnitee for all of the Indemnitee’s reasonable fees and expenses in bringing
and pursuing such action or defense, unless as part of such action or defense, a
court of competent jurisdiction determines that the material assertions made by
Indemnitee as a basis for such action or defense were not made in good faith or
were frivolous.

11.                                                                                
Continuation of Obligations.  All agreements and obligations of the Bank
contained herein shall continue during the period the Indemnitee is a director
or officer of the Bank, or is or was serving at the request of the Bank as a
director, officer, fiduciary, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, and shall continue
thereafter so long as the Indemnitee shall be subject to any possible Proceeding
by reason of the fact that Indemnitee served in any capacity referred to herein.

12.                                                                                
Successors and Assigns.  This Agreement establishes contract rights that shall
be binding upon, and shall inure to the benefit of, the successors, assigns,
heirs and legal representatives of the parties hereto.

4


--------------------------------------------------------------------------------


13.                                                                                
Non-exclusivity.

(a)                                  The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed to be
exclusive of any other rights that the Indemnitee may have under any provision
of law, the Bank’s Articles of Incorporation or Bylaws, the vote of the Bank’s
shareholders or disinterested directors, other agreements or otherwise, both as
to action in his official capacity and action in another capacity while
occupying his position as a director or officer of the Bank.

(b)                                 In the event of any changes in any
applicable law, statute or rule which narrow the right of a California
corporation to indemnify a director or officer, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties rights and obligations
hereunder.

14.                                                                                
Effectiveness of Agreement.  To the extent that the indemnification permitted
under the terms of certain provisions of this Agreement exceeds the scope of the
indemnification provided for in the Code, such provisions shall not be effective
unless and until the Bank’s Articles of Incorporation authorize such additional
rights of indemnification.  In all other respects, the balance of this Agreement
shall be effective as of the date set forth on the first page and may apply to
acts or omissions of Indemnitee which occurred prior to such date if Indemnitee
was a director, officer, employee or other agent of the Bank, or was serving at
the request of the Bank as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, at the time
such act or omission occurred.

15.                                                                                
Severability.  Nothing in this Agreement is intended to require or shall be
construed as requiring the Bank to do or fail to do any act in violation of
applicable law.  The Bank’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable as provided in
this Section 15.  If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Bank shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

16.                                                                                
Governing Law.  This Agreement shall be interpreted and enforced in accordance
with the laws of the State of California and applicable federal law.  To the
extent permitted by applicable law, the parties hereby waive any provisions of
law which render any provision of this Agreement unenforceable in any respect.

17.                                                                                
Notice.  Unless otherwise specifically permitted by this Agreement, all notices
or other communications required or permitted under this Agreement shall be in
writing, and shall be personally delivered or sent by registered or certified
mail, postage prepaid return receipt requested and shall be deemed received:
(i) if personally delivered, upon the date of delivery to the address of the
person to receive such notice, (ii) if mailed in accordance with the provisions
of this paragraph, two (2) business days after the date placed in the United
States mail, or (iii) if mailed other than in accordance with the provisions of
this paragraph or mailed from outside the United States, upon the date of
delivery to the address of the person to receive such notice.  Notices shall be
given at the following addresses:

If to the Bank:

 

If to Indemitee:

 

 

 

1st Pacific Bank of California
Attn: Chairman of the Board of Directors
7728 Regents Road, Suite 503
San Diego, CA 92122

 

To Indemnitee’s last known address as set forth in the
personnel records of the Bank.

 

 

 

With a copy to:

 

 

 

 

 

Kurt L. Kicklighter, Esq.
Luce, Forward, Hamilton & Scripps LLP
600 West Broadway, Suite 2600
San Diego, CA 92101

 

 

 

5


--------------------------------------------------------------------------------


The relevant party may change the address for delivery of notices by giving
notice of such change in accordance with this paragraph.

18.                                                                                
Mutual Acknowledgment.  Both the Bank and Indemnitee acknowledge that in certain
instances, federal law or applicable public policy may prohibit the Bank from
indemnifying its directors and officers under this Agreement or otherwise. 
Indemnitee understands and acknowledges that the Bank has undertaken or may be
required in the future to undertake with the Federal Reserve Board or other
regulators of the Bank to submit the question of indemnification to a court in
certain circumstances for a determination of the Bank’s right under public
policy to indemnify Indemnitee.

19.                                
                                                Counterparts.  This Agreement
may be executed in one or more counterparts and by facsimile, each of which
shall constitute an original.

20.                                
                                                Amendment and Termination.  No
amendment, modification, termination or cancellation of this Agreement shall be
effective unless in writing signed by both parties hereto.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

BANK:

 

INDEMNITEE:

 

 

 

1st Pacific Bank of California, a California state bank

 

 

 

 

 

 

 

[Insert Name]

By:

 

 

 

Title:

   James G. Knight, M.D., Chairman of the
   Board of Directors

 

 

 

 

7


--------------------------------------------------------------------------------